Citation Nr: 1100652	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-35 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from July 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.	The Veteran is service-connected for bilateral hearing loss, 
rated as 80 percent disabling; recurrent tinnitus, rated as 10 
percent disabling; and a history of abrasion to the right 
knee, rated as noncompensable.

2.	The veteran's service-connected disabilities are not shown to 
be productive of a disability picture that precludes him from 
securing and following some form of substantially gainful 
employment consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the veteran received notification prior to 
the initial unfavorable agency decision in April 2008.  The RO's 
March 2008 notice letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein and 
what information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request records 
from the sources identified by the veteran.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  The March 2008 letter also provided notice 
regarding the assignment of disability ratings and effective 
dates as required by Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  Finally the letter advised him what information and 
evidence would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with claims file, as are 
all post-service treatment records identified by the Veteran.  
The Veteran has not identified any additional records that should 
be obtained prior to a Board decision.  Therefore, VA's duty to 
further assist the veteran in locating additional records has 
been satisfied.  The veteran was afforded a VA examination in 
March 2008.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  The March 2008 VA examination is adequate for 
the purposes of determining entitlement to TDIU, as it involved a 
review of the Veteran's pertinent history and a physical 
examination of the Veteran and provides an opinion with 
supporting rationale.  See generally Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Entitlement to TDIU requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  Consideration may be given to 
the veteran's level of education, special training and previous 
work experience in arriving at a conclusion, but not to his age 
or to the impairment caused by non- service- connected 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2010).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

The law provides that a total disability rating may be assigned 
where the schedular rating is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service- connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  See 38 C.F.R. § 4.16(a).  When considering whether the 
veteran's disabilities meets this requirement, disabilities 
resulting from a common etiology or single accident will be 
considered as one disability.  Id.

The Board observes that the Veteran is eligible to receive TDIU 
benefits as he is service-connected for bilateral hearing loss, 
rated as 80 percent disabling; recurrent tinnitus, rated as 10 
percent disabling; and history of abrasion to the right knee, 
rated as noncompensable.  His combined service-connected rating 
is 80 percent.  38 C.F.R. § 4.25 (2010).  Considering his total 
disability rating is 80 percent, and his bilateral hearing loss 
is rated as 80 percent disabling, the veteran is eligible to 
receive TDIU benefits.  See 38 C.F.R. § 4.16 (2010).

As the veteran meets the percentage threshold requirements, the 
remaining inquiry is whether he is unable to secure or follow a 
substantially gainful occupation as a result of such service-
connected disabilities.  On his February 2008 Application for 
Increased Compensation Based on Unemployability (Application), 
the Veteran indicated that his service-connected bilateral 
hearing loss renders him unemployable.  He further indicated that 
he last worked full time in 1980.  The veteran reported that he 
last worked as a trainman.  He asserts that his service-connected 
hearing loss prevents him from hearing if his back is turned and, 
as such, renders him unemployable.  See April 2008 notice of 
disagreement.

Despite the veteran's eligibility for TDIU benefits, the Board 
concludes that entitlement to TDIU benefits is not warranted 
because a preponderance of the evidence is against any finding 
that the current impairment from his service-connected 
disabilities is so severe that it is impossible for him to follow 
a substantially gainful occupation.

The Veteran retired from his position as an assistant electrician 
in 1980.  He contends that he was rendered disabled in April 
2007, approximately 27 years after his retirement.  The Veteran 
also asserts that his service- connected disabilities continue to 
render him unable to secure gainful employment.  However, the 
Board observes that a March 2008 VA examination found that 
neither the Veteran's bilateral hearing loss nor tinnitus would 
render the Veteran unemployable as a trainman for a railroad.  In 
this regard, the VA examiner noted that the Veteran's former 
employer is committed to providing "reasonable accommodation," 
such as appropriate alerting devices, for applicants and 
employees with physical disabilities.  The VA examiner also noted 
that the Veteran has a substantial history as a manual laborer at 
the railroad, and manual labor jobs do not require a significant 
amount of verbal communication and can typically be performed 
very well by someone with hearing loss.  Finally, the VA examiner 
noted that, while the Veteran's tinnitus may cause some sleeping 
problems, the Veteran indicated he was taking medication that 
helps him sleep and, as such, tinnitus would not prevent 
employment.  Significantly, the Board notes that there is no 
contradictory evidence in the record, other than the Veteran's 
own statements, to indicate that he is physically unable to 
obtain employment due solely to his service-connected 
disabilities.

The Board acknowledges that the Veteran has indicated doubt about 
whether he could obtain employment.  However, while sympathetic 
to his concerns, the Board finds the March 2008 VA examination 
report to be more probative.  This opinion reflects a clinical 
understanding of the Veteran's physical limitations due to his 
service-connected disabilities.  Absent any evidence of 
limitation in securing gainful employment, the Board finds no 
competent evidence that the Veteran's service-connected 
disabilities render him unemployable.

In light of the above, the Board finds that a preponderance of 
the evidence supports the finding that the Veteran's service-
connected disabilities do not render him unable to secure and 
follow a substantially gainful occupation and, therefore, he is 
not entitled to a TDIU rating.  In making its determination, the 
Board considered the applicability of the benefit of the doubt 
doctrine.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, as the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to a TDIU rating, the doctrine is not applicable in 
the instant appeal and his claim must be denied.  Id.


ORDER

Entitlement to TDIU is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


